PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM FONNER; SAMUEL DURIE,           
              Plaintiffs-Appellants,
                 v.
FAIRFAX COUNTY, VIRGINIA; JAMES
THUR, Executive Director, Fairfax-
Falls Church Community Services
Board; MARY W. KUDLESS, Deputy
Director, Fairfax-Falls Church
Community Services Board; ALAN
WOOTEN, Acting Director, Fairfax-          No. 03-1068
Falls Church Community Services
Board; ELLEN EINSTEIN, Acting
Residential Services Director,
Fairfax-Falls Church Community
Services Board; SYLVIA MCGILL,
Residential Program Coordinator,
Fairfax-Falls Church Community
Services Board,
                Defendants-Appellees.
                                        
2                     FONNER v. FAIRFAX COUNTY



WILLIAM FONNER; SAMUEL DURIE,           
              Plaintiffs-Appellants,
                 v.
FAIRFAX COUNTY, VIRGINIA; JAMES
THUR, Executive Director, Fairfax-
Falls Church Community Services
Board; MARY W. KUDLESS, Deputy
Director, Fairfax-Falls Church
Community Services Board; ALAN
WOOTEN, Acting Director, Fairfax-                No. 03-1408
Falls Church Community Services
Board; ELLEN EINSTEIN, Acting
Residential Services Director,
Fairfax-Falls Church Community
Services Board; SYLVIA MCGILL,
Residential Program Coordinator,
Fairfax-Falls Church Community
Services Board,
                Defendants-Appellees.
                                        
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CA-02-486-A)

                      Argued: December 5, 2003

                       Decided: July 14, 2005

    Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Michael and Judge Shedd concurred.
                      FONNER v. FAIRFAX COUNTY                        3
                             COUNSEL

ARGUED: Harvey Shepherd Williams, HARVEY S. WILLIAMS
ATTORNEY, Washington, D.C., for Appellants. Ann Gouldin Kil-
lalea, Assistant County Attorney, OFFICE OF THE COUNTY
ATTORNEY, Fairfax, Virginia, for Appellees. ON BRIEF: David P.
Bobzien, County Attorney, Peter D. Andreoli, Jr., Deputy County
Attorney, OFFICE OF THE COUNTY ATTORNEY, Fairfax, Vir-
ginia, for Appellees.


                              OPINION

WIDENER, Circuit Judge:

   Plaintiffs Samuel Durie and William Fonner, both mentally
retarded adult men, brought this action against Fairfax County, Vir-
ginia and five Fairfax County officials, alleging violations of their
constitutional rights and the Americans with Disabilities Act, 42
U.S.C. § 12132 (1995). Plaintiffs’ claims arose from the decision of
defendants to prohibit Fonner, a resident of a county group home,
from visiting Durie at Durie’s private home. After receiving a report
from a court-appointed guardian ad litem, the district court dismissed
Fonner from the action, finding that he was not a willing participant
in the litigation. The district court granted summary judgment for the
defendants on all of Durie’s claims. Fonner’s counsel appeals the dis-
trict court’s order dismissing Fonner from the case. Durie appeals the
district court’s order granting summary judgment for the defendants.
For the reasons stated below, we affirm the orders of the district court
as well as its judgment.

                                   I.

  William Fonner lived at the Essex House, a group home in Fairfax
County operated by Fairfax County. Fonner works at Mount Vernon-
Lee Enterprises, a nonprofit organization that provides Fonner with
vocational training and day support.

  Samuel Durie lived with his adult brother, Robert Durie. Until
November 2002, Samuel Durie and his brother lived in Fairfax
4                     FONNER v. FAIRFAX COUNTY
County with Doris Burnette, an employee of Fairfax County Mental
Retardation Services who was assigned to Essex House.

   While working for Mental Retardation Services, Miss Burnette met
Fonner. In 1996, Miss Burnette arranged for Fonner and Samuel
Durie to meet and the two men became friends. Fonner and Durie
began to spend time together at the Duries’ home. Because neither
Fonner nor Durie drove, Fonner relied on Miss Burnette and Durie’s
brother Robert to pick him up at the Essex House and take him to the
Duries’ home. Miss Burnette sometimes took Fonner to visit Samuel
Durie during her work hours. Fonner spent some nights at the Duries’
home. The staff at Essex House knew Miss Burnette occasionally
took Fonner to visit Samuel Durie, but Miss Burnette did not obtain
approval from anyone at Essex House for the visits.

   On May 27, 2001, Fonner complained to Miss Burnette that he had
been left alone in a county van for an hour while Victor Palermo, an
Essex House employee, was inside another group home. Miss Bur-
nette reported the incident to her supervisor, and took Fonner home
to stay with her and the Duries that night. An investigation by Mental
Retardation Services determined that Fonner’s human rights had not
been violated. The investigators’ report also found communications
problems between Miss Burnette and Palermo. The report noted that
Miss Burnette had taken Fonner to her home for the night because
Fonner was upset and that she did not notify her supervisor of her
actions. The Mental Retardation Services report recommended that
"in order to ensure that the professional relationship between staff and
the consumer is not compromised, a defined protocol should be put
into place and adhered to that addresses under what circumstances it
is appropriate for consumers to visit with or at staff’s homes." There
is no evidence in the record that suggests the investigators who com-
pleted the report were aware that Miss Burnette lived with Samuel
and Robert Durie.

   After the report was issued, Alan Wooten, the director of Mental
Retardation Services, decided to prohibit Essex House residents from
visiting the homes of Essex House staff members. On June 22, 2001,
Wooten met with Miss Burnette and her supervisor and explained that
Fonner could no longer be taken to Miss Burnette’s home. Wooten
told Miss Burnette that Fonner and Samuel Durie could still meet at
                     FONNER v. FAIRFAX COUNTY                      5
Essex House or other locations. Miss Burnette relayed this informa-
tion to Robert Durie.

   On July 23, 2001, an Essex House counselor helped Fonner call
Samuel Durie and arrange to meet him at a pizza shop the following
Thursday. On Thursday, Durie’s brother Robert picked Fonner up at
Essex House. When Fonner returned that evening, he told Essex
House staff members that Robert had stopped to buy spaghetti and
then taken Fonner back to the Duries’ home for dinner. On August 4,
2001, Miss Burnette took Fonner from Essex House and dropped him
off at the Duries’ home. On August 17, 2001, Fonner again visited the
Duries’ home to watch a football game. It is unclear from the record
who took Fonner to the Duries’ home that day. On August 18, 2001,
Miss Burnette again took Fonner to the Duries’ home for lunch.

   On September 7, 2001, Robert Durie went to Mount Vernon-Lee
Enterprises, where Fonner works during the day, and told the staff he
was picking Fonner up to take him to see an attorney. A staff member
found Fonner in the lunch room and asked him if he had any appoint-
ments that day. Fonner said he did not. The staff member then told
Robert that he could not allow Fonner to leave because no prior
appointment had been made and Robert was not an authorized visitor.
Mental Retardation Services asked Fonner several times if he wanted
to meet with a county human rights advocate or an attorney but Fon-
ner stated that he did not want to meet with an attorney.

   At some point, which is not clear from the record, Miss Burnette
stopped working for Mental Retardation Services. On October 3,
2001, Alan Wooten issued a memo stating that Fonner was not to
have any contact with Robert Durie or Doris Burnette. Wooten stated
that he was concerned "Robert is attempting to involve William in his
own complaint against [the county]." He stated that he viewed Robert
Durie’s actions as "exploitive of William’s mental health status."

   On October 18, 2001, without notifying any Essex House staff,
Robert Durie and Samuel Durie’s lawyer, Harvey Williams, boarded
a van used to transport residents of the county’s group homes. Wil-
liams spoke with Fonner and had Fonner sign a retainer agreement.
Fonner did not receive a copy of the document and when he later told
Essex House staff members what happened he did not know what he
6                     FONNER v. FAIRFAX COUNTY
had signed. Fonner later told the court-appointed guardian ad litem
that he was afraid when Robert Durie and Harvey Williams boarded
the van and spoke to him. On April 4, 2002, Fonner and Durie, both
represented by Harvey Williams, brought the suit which is now
appealed in the United States District Court for the Eastern District
of Virginia.

   On August 21, 2002, the defendants filed a motion to appoint a
guardian ad litem for Fonner, arguing that there was evidence Fonner
did not want to be involved in the lawsuit. The district court granted
the motion and appointed a guardian ad litem on September 13, 2002.
After the guardian ad litem submitted her report to the court, the
defendants moved to dismiss Fonner from the lawsuit. Relying on the
findings of the guardian ad litem, the district court determined that
Fonner did not want to proceed with the litigation and granted the
defendants’ motion to dismiss.

   After Fonner was dismissed, Durie gave notice to take the deposi-
tion of Fonner. The defendants moved for a protective order, arguing
that the deposition could be harmful to Fonner, and the magistrate
judge granted the motion. The district court affirmed the magistrate’s
order.

   On March 4, 2003, the district court granted summary judgment for
the defendants on all counts. Fonner, through his counsel, has
appealed the district court’s order dismissing Fonner from the case.
Durie appealed from the district court’s grant of a protective order
preventing Fonner’s deposition, and from the district court’s order
granting summary judgment for the defendants.

                                   II.

   We first address the district court’s dismissal of Fonner from the
lawsuit and the entry of a protective order to prevent the taking of his
deposition. Our review of legal questions, including applications of
law to facts, is de novo. See United States ex rel. Maddux Supply Co.
v. St. Paul Fire & Marine Ins. Co., 86 F.3d 332, 334 (4th Cir. 1996).
Factual findings are reviewed for clear error. Maddux Supply Co., 86
F.3d at 334. The district court’s entry of a protective order is reviewed
                      FONNER v. FAIRFAX COUNTY                        7
for abuse of discretion. M & M Medical Supplies & Serv., Inc. v.
Pleasant Valley Hosp., Inc., 981 F.2d 160, 163 (4th Cir. 1992).

   Fonner’s counsel objects to Fonner’s dismissal from the case on
two grounds. First, he argues that the district court was not authorized
to appoint a guardian ad litem under Fed. R. Civ. P. 17(c) absent a
determination of incompetency by the Commonwealth of Virginia.
Second, Fonner’s counsel argues that the district court’s decision was
not supported by the facts.

   We reject these arguments. First, Fed. R. Civ. P. 17(c) provides
that the district court "shall appoint a guardian ad litem for an infant
or incompetent person not otherwise represented in an action or shall
make such other order as it deems proper for the protection of the
infant or incompetent person." Fed. R. Civ. P. 17(c). Nothing in the
rule prohibits the district court from appointing a guardian ad litem
to represent a person not previously adjudicated as incompetent
through a state proceeding. Moreover, we have noted previously that
"[t]he federal district court may, of course, appoint a guardian ad
litem in its discretion" where the district court believes the appoint-
ment is in the infant or incompetent’s interests. Genesco, Inc. v. Cone
Mills Corp., 604 F.2d 281, 285 (4th Cir. 1975).

   Indeed, this court has previously appointed a guardian ad litem to
advise the court on a litigant’s competency in as serious a fact situa-
tion as might be imagined. In Lucas v. McKellar, No. 95-4009 (4th
Cir. Dec. 27, 1995), a death row inmate moved to forego his remain-
ing appeals in order that he be executed. The court appointed a guard-
ian ad litem to consider the inmate’s competency and assist in
determining what action this court should take on the inmate’s
motion. There is no reason to prohibit the district court from appoint-
ing a guardian ad litem in similar circumstances simply because the
State has not made a determination of competency. Thus, we find it
entirely appropriate that the district court, recognizing that Fonner
suffered from some degree of mental retardation, appointed a guard-
ian ad litem to assist the court in determining the propriety of Fon-
ner’s continued participation in the litigation.

  Fonner’s counsel next argues that the district court’s dismissal of
Fonner was not supported by the facts. Even though the record indi-
8                     FONNER v. FAIRFAX COUNTY
cates that Fonner made statements indicating his desire to bring a law-
suit, the record also shows that Fonner made equally or more
prohibitive statements indicating that he did not want to bring suit.
The guardian ad litem, Denise Tassi, filed her report with the district
court. The first part of that report is worth repeating here:

    During the investigation of this matter, I interviewed the fol-
    lowing: the named-plaintiffs William Fonner and Samuel
    Durie; their attorney Harvey S. Williams; Robert Durie,
    Samuel Durie’s brother; Richard and Michael Fonner, Wil-
    liam Fonner’s brothers; Dr. Leslie Schwartz, William Fon-
    ner’ psychologist; Nick Trujillo, Joe Herbert and Sylvia
    McGill, staff members at Essex House; and Ann Killalea,
    attorney for the defendants.

    I met Mr. Fonner on three occasions at Essex House where
    he lives in a group home with several other men. The house
    is a modest, brick rambler in an older section of Springfield,
    Virginia. Mr. Fonner is a very thin, 44-year old mentally
    retarded man, who is legally blind. He conversed easily but
    often repeated himself and frequently returned to matters
    previously discussed. He likes living at the Essex House and
    maintains a friendly relationship with the counselors.

    During each visit, Mr. Fonner and I first discussed various
    neutral topics, such as the Redskins, music and a recent trip
    to Pennsylvania. Our conversation were always pleasant and
    Mr. Fonner appeared comfortable talking to me. He usually
    held my hands while we talked.

    At our first meeting on October 28, 2002, Mr. Fonner
    became extremely anxious and began to cry when we dis-
    cussed the pending lawsuit. He wanted his radio so he could
    listen to music to calm himself. As our conversation prog-
    ressed, he remained upset and very child-like. He put his
    head on my lap, just like he did with his mother when they
    listened to music together.

Miss Tassi concluded that Fonner was "easily persuaded and his opin-
ions parrot those he heard from others." She also concluded that Fon-
                      FONNER v. FAIRFAX COUNTY                        9
ner did not understand what a "lawsuit" is or what "civil rights" are.
She also explained that Fonner "clearly stated" that he "does not want
to meet Mr. [Harvey] Williams despite my efforts in assuring him that
Mr. Williams is a nice person." In her opinion, Fonner had not know-
ingly authorized Mr. Williams to represent him. On this report the
district court dismissed Fonner from the case. In our opinion, such
dismissal was within its discretion.

  Durie claims that the district court erred in granting the protective
order preventing Durie from deposing Fonner. Durie argues that the
defendants failed to show that the deposition would cause irreparable
harm and that the district court should have allowed Durie to have his
own medical expert examine Fonner before ruling on the motion.

   "An order under Rule 26(c) is committed to the discretion of the
trial court and will not be disturbed on appeal unless the court has
abused its discretion." M & M Medical Supplies & Serv., Inc., 981
F.2d at 163. Here, the magistrate judge’s ruling, affirmed by the dis-
trict court, relied on the report of Fonner’s court-appointed guardian
ad litem and the affidavit of Fonner’s treating psychologist.

   The guardian ad litem’s report noted that Fonner is emotionally
fragile and that his opinions and beliefs could be changed by the sug-
gestions of others. Fonner’s psychologist, Dr. Leslie Schwarz, stated
that a deposition would cause Fonner to be "emotionally over-
whelmed and traumatized." Dr. Schwarz also stated that "the negative
effects of the deposition would likely trigger a relapse of previous
symptoms and problematic behaviors" in Fonner and "greatly inter-
fere with Fonner’s functioning in daily life." Based on the report of
the guardian ad litem and the affidavit of Dr. Schwarz, we hold that
the district court did not abuse its discretion in affirming the protec-
tive order of the magistrate judge which quashed a subpoena for Fon-
ner to testify.

                                  III.

   We next address Durie’s claim that the district court erred in grant-
ing summary judgment for the defendants on Durie’s 42 U.S.C.
§ 1983 and Americans with Disabilities Act claims.
10                    FONNER v. FAIRFAX COUNTY
   We first address Durie’s claims under 42 U.S.C. § 1983 (1994).
Durie claims that the defendants violated his constitutional rights of
free association, substantive due process, procedural due process, and
equal protection. All of these claims depend on a finding that Durie’s
relationship with Fonner is a protected liberty interest.

   We first note that the restrictions did not prevent Durie and Fonner
from spending time together. Durie was allowed to visit Fonner at
Essex House, and Fonner could be picked up at the group home and
taken to other locations, such as a restaurant for dinner. The restric-
tion placed on Durie’s ability to meet with Fonner was that Fonner
could not visit Durie at Durie’s home, at least as long as Miss Bur-
nette, an employee and counselor of the county group home, also
lived there.

   The district court believed that the friendship of Fonner and Sam-
uel Durie was merely the kind of "attenuated . . . personal attachment"
which is not afforded Constitutional protection. See Roberts v. United
States Jaycees, 468 U.S. 609, 617 (1994); Board of Directors v.
Rotary Club, 481 U.S. 537, 546 (1987). But even if it is, there is no
evidence that any of the action of Fairfax County or its employees
was aimed at Samuel Durie because he was incompetent or was
aimed at incompetents in general. The restriction imposed was only
that Fonner could not visit in Durie’s home so long as Miss Burnett,
who was a counselor at the county group home in which Fonner lived,
also lived in the Durie home, which she did.

   The decision by the defendants to restrict residents from the group
home was made in response to an investigation by Mental Retardation
Services warning that the professional relationship between staff and
residents of the Essex House could be compromised if residents were
allowed to visit staff member’s homes. The need to maintain profes-
sional relationships between county staff and group home residents is
a legitimate State interest. Therefore, even if Durie could establish
that other similarly situated individuals were treated differently, the
defendants’ decision should be upheld as rationally related to a legiti-
mate State interest. Accordingly, we hold that the district court did
not err in granting summary judgment for the defendants on Durie’s
§ 1983 claims.
                      FONNER v. FAIRFAX COUNTY                        11
   Durie also argues that the district court erred in dismissing his
claim that the defendants discriminated against him because of his
disability in violation of the Americans with Disabilities Act, 42
U.S.C. § 12132 (1995). The applicable portion of the ADA provides
that "no qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the benefits
of the services, programs, or activities of a public entity, or be sub-
jected to discrimination by any such entity." 42 U.S.C. § 12132
(1995). The district court granted summary judgment for the defen-
dants on this claim because Durie "has never requested, applied for,
or received any service from the County, nor has he ever been
excluded from receiving services or participating in programs because
of his disability."

   Durie does not point to any facts that support his allegation that
Durie was denied a benefit or service of a public entity. There is no
evidence that Durie ever requested services or benefits from Essex
House or Fairfax County, and no evidence that he was excluded from
participating in any programs of Essex House or Fairfax County.
Durie’s only allegation is that the defendants prohibited Fonner, a res-
ident of a county facility, from visiting Durie at Durie’s home while
Doris Burnette, a county employee and counselor, was also living
there. This allegation is not sufficient to support a claim that Durie
was denied the benefits of a service, program, or activity of a public
entity, or subjected to discrimination by a public entity because of his
disability.

   Durie also argues that, even if he was not subjected to discrimina-
tion by the defendants, he has a claim under the ADA because of his
association with Fonner. However, unlike the ADA sections relating
to employers and places of public accommodation, the section appli-
cable to public entities does not contain a specific provision authoriz-
ing liability based on association with a person with a disability.1
  1
   The ADA prohibits an employer from "excluding or otherwise deny-
ing equal jobs or benefits to a qualified individual because of the known
disability of an individual with whom the qualified individual is known
to have a relationship or association." § 12112(b)(4) (1995) (emphasis
added). The ADA prohibits a place of public accommodation from "ex-
12                     FONNER v. FAIRFAX COUNTY
Even assuming that such liability exists, however, Durie’s argument
misconstrues the purpose of association liability under the ADA.

   Association liability applies when the plaintiff himself has been
discriminated against because of his relationship or association with
a disabled person. See Tyndall v. National Educ. Centers, Inc. of Cal.,
31 F.3d 209, 214 (4th Cir. 1994). Thus, Durie must still prove that he,
not Fonner, was excluded from the benefits or services of the defen-
dants or otherwise discriminated against by the defendants. As the
district court correctly found, Durie has not produced evidence to sup-
port this claim. Accordingly, we hold that the district court did not err
in granting summary judgment for the defendants on Durie’s ADA
claim.

                                   IV.

   For the reasons stated, we find that the district court did not err in
dismissing William Fonner from the action, in granting a protective
order preventing Fonner from being deposed, and likewise did not err
in granting summary judgment for the defendants on Samuel Durie’s
42 U.S.C. § 1983 and Americans with Disabilities Act claims.
Accordingly, the judgment of the district court is

                                                           AFFIRMED.2

clud[ing] or otherwise deny[ing] equal goods, services, facilities, privi-
leges, advantages, accommodations, or other opportunities to an
individual or entity because of the known disability of an individual with
whom the individual or entity is known to have a relationship or associa-
tion." 42 U.S.C. § 12182(b)(1)(E) (1995) (emphasis added). The ADA
section applicable to public entities, 42 U.S.C. § 12132, does not contain
similar language.
   2
     Durie’s claim for emotional distress is also denied.